Citation Nr: 1012637	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for groin area pain, 
resulting from an inservice vasectomy.  

2.  Entitlement to service connection for left hand 
numbness.  

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.  

4.  Entitlement to an initial (compensable) rating for left 
shin splints.  

5.  Entitlement to an initial (compensable) rating for right 
shin splints.  

6.  Entitlement to an initial (compensable) rating for 
gastroesophageal reflux disease (GERD).  

7.  Entitlement to an initial (compensable) rating for 
hemorrhoids.  

8.  Entitlement to an initial (compensable) rating for a 
spastic colon.  

9.  Entitlement to an initial (compensable) rating for 
memory loss.  

10.  Entitlement to an initial (compensable) rating for left 
knee patellofemoral syndrome.  

11.  Entitlement to an initial (compensable) rating for 
right knee patellofemoral syndrome.  

12.  Entitlement to an initial (compensable) rating for 
bilateral dyshidrotic eczema of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.K.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Board notes that in a January 2008 rating decision, the 
RO established service connection for gout (claimed as 
bilateral foot and ankle pain) and assigned a 20 percent 
evaluation.  In an October 2008 rating decision service 
connection was granted for bilateral dyshidrotic eczema of 
the hands (skin disorder) and assigned a noncompensable 
rating.  In May 2009, the Veteran noted that he continued to 
disagree with the ratings assigned those conditions.  This 
is not timely as to the claim for gout and in effect, raises 
the issue of entitlement to initial increased ratings for 
gout.  This issue is referred to the RO for such further 
action as is deemed appropriate.  The notice of disagreement 
was timely as to the evaluation of the skin disorder.  That 
issue will be discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claims of service connection, the Veteran contends 
that he experiences groin area pain as a result of an 
inservice vasectomy.  He also claims that he continues to 
have left hand numbness.  Review of the service treatment 
records (STRs) corroborates that the Veteran underwent a 
vasectomy during service.  Also, these records reflect that 
he was treated on more than one occasion during service for 
epididymitis.  As noted earlier, it was recently determined 
that right hand numbness was due to carpal tunnel syndrome 
of service origin.  Complaints in both hands were noted at 
time of VA examination in 2006, although examination at that 
time was negative in the left hand.  

It is the Board's conclusion that additional examination 
would be helpful in determining whether current complaints 
of groin area pain and left hand numbness reflect chronic 
conditions, and, if so, if they are of service origin.  

As to the Veteran's claims for increased ratings, the Board 
concludes that, after all outstanding medical records are 
associated with the claims file, contemporaneous and 
thorough VA examinations (which take into account the 
records of the Veteran's prior medical history, to include 
any additional medical evidence received subsequent to this 
remand) would be helpful in resolving those issues on 
appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

It is noted that at the recent personal hearing, in 
September 2009, the Veteran testified as to increased 
symptoms as to each of these conditions.  Specifically, he 
reported the inability to walk for over 5 to 10 minutes 
because of pain in his shins.  He experienced 
gastrointestinal symptoms 3-4 times per week.  He had daily 
symptoms as a result of his hemorrhoids and reported 
continued symptoms due to his spastic colon.  He also 
reported continued memory loss.  He had pain in his knees, 
but he thought it might be due to his service-connected 
gout.  

Finally, as noted above, there was a timely notice of 
disagreement with the issue of an initial compensable rating 
for the skin disorder of the hands.  This starts the 
appellate process and requires remand.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  As such, additional 
development is indicated as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for any of the conditions, 
on appeal.  Any records that are not 
currently included in the claims file 
should be obtained and added to the 
file.  With any necessary authorization 
from the Veteran, the AMC should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the 
claims file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  If 
pertinent records are received, the AMC 
should ensure that VCAA examination and 
medical opinion requirements under 
38 C.F.R. § 3.159(c)(4) are met as to 
this issue.  

2.  The AMC/RO should schedule the 
required examinations for the Veteran.  
If appropriate, a single examination may 
be provided to address all of the 
Veteran's conditions.  If separate 
examinations are necessary, they must be 
provided.  The Veteran's claims file, as 
well as his medical chart, must be 
reviewed in conjunction with the 
examination or examinations.  
Importantly, each examiner should review 
all relevant portions of this remand.  
The examiner(s) should examine the 
Veteran, perform all necessary tests, 
thoroughly describe the nature and 
severities of the disabilities remanded 
herein, and provide any opinions 
requested.  A full and complete 
rationale for all opinions expressed is 
required.  Whenever the examiner is 
unable to provide a requested opinion, 
the examiner should fully explain why he 
or she is unable to do so.

Groin Area Pain - The examiner should 
determine whether chronic groin area 
pain is present.  If so, the examiner 
should opine, if possible, whether 
current groin area complaints/diagnosis 
is at least as likely as not related to 
his inservice vasectomy, his psychiatric 
condition, medications he is taking, his 
back condition, or any other potential 
cause.

Left Hand Numbness - The examiner 
should determine whether there is left 
hand numbness or carpal tunnel syndrome 
in the left upper extremity present.  
If so, the examiner should opine, if 
possible, whether such is at least as 
likely as not related to any incident 
of service.  

Chronic Lumbar Strain, Bilateral Shin 
Splints and Bilateral Patellofemoral 
Syndrome - 

The examiner should identify all low 
back orthopedic pathology found to be 
present.  All indicated tests and 
studies should be conducted, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, spasms, and 
incoordination present in the lumbar 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the low back.  In 
addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  Further, the examiner should 
identify any neurological pathology 
present.  The examiner should also 
provide an opinion concerning the 
impact of the Veteran's service-
connected low back disability on his 
ability to obtain substantially gainful 
employment and his daily life.

As to shin splints, the examiner should 
render findings as to the nature, 
frequency, and severity of the 
Veteran's shin splints for each lower 
extremity-to specifically include 
whether there are symptoms of slight, 
moderate, or marked knee or ankle 
disability of each lower extremity.

As to patellofemoral syndrome of the 
bilateral knees, it is requested that 
the VA examiner indicate all present 
symptoms and manifestations 
attributable to the Veteran's service-
connected patellofemoral syndrome of 
the right and left knees.  The examiner 
must report the complete range of 
motion for each knee, and should 
further comment upon whether there is 
lateral instability and/or recurrent 
subluxation of either knee, and if so, 
provide an estimate of the severity of 
this impairment.

Note:  In providing this information as 
to the lumbar spine, bilateral shin 
splints, and bilateral knees, the 
examining physician should indicate 
whether there is any additional 
decrease in range of motion 
attributable to functional loss, due to 
any of the following: pain on use, 
including during flare-ups; weakened 
movement; excess fatigability; 
incoordination; and repetitive use.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

GERD, Hemorrhoids, Spastic Colon -
Schedule the Veteran for a VA 
examination to determine the nature, 
extent and severity of his GERD, 
hemorrhoids, and spastic colon.  As to 
GERD, the examiner must state if the 
disability is manifested by symptoms of 
pain, vomiting, material weight loss, 
hematemesis, melena or anemia.  He or 
she should also comment whether the 
disability is productive of persistently 
recurrent epigastric distress, 
dysphagia, pyrosis, regurgitation, 
substernal or arm or shoulder pain.  The 
examiner must also describe the level of 
impairment of health due to the 
condition.  

As to hemorrhoids, the examiner should 
specifically comment as to whether the 
Veteran's hemorrhoids, if present, are 
mild or moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences; or manifested by 
persistent bleeding and with secondary 
anemia, or with fissures.

As to a spastic colon, the examiner 
must state if the disability is 
manifested by symptoms of severe 
diarrhea, or alternating diarrhea and 
constipation.  He or she should also 
address the severity of bowel 
disturbance and epigastric distress.  

Memory Loss - Schedule the Veteran for a 
VA psychiatric or other appropriate 
examination to determine the severity of 
his memory loss which is rated as an 
organic mental disorder.  The examiner 
should assign the Veteran's memory loss 
a numerical code under the Global 
Assessment of Functioning (GAF) as 
appropriate.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from his 
memory loss is requested.  Specifically, 
the examiner should describe what types 
of employment activities would be 
limited due solely to the Appellant's 
service-connected memory loss, bearing 
in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.  
The VA examiner should also describe how 
the symptoms of the Veteran's service-
connected memory loss affect his social 
capacity, including his ability to 
establish and maintain effective work 
and social relationships.

3.  The Veteran should be given adequate 
notice of the requested examination(s) 
which includes advising him of the 
consequences of failure to report.  If 
he fails to report for any 
examination(s), this should be noted in 
the claims folder and a copy of 
notification(s) of the examination 
should be associated with the claims 
folder.

4.  As to the issue of a compensable 
rating for the skin disorder of the 
hands, Appellant should be sent a 
statement of the case on the issue.  To 
complete the appeal as to this issue, 
the Appellant or his representative must 
provide a timely substantive appeal.  If 
a timely substantive appeal is not 
submitted the matter should be closed as 
to this issue.  If one is submitted, the 
issue should return to the Board 
following the other development 
requested in this document.

5.  Thereafter, the AMC/RO should 
readjudicate each of the Veteran's 
claims for service connection and 
increased evaluations.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The Appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


